     Case 3:19-cv-00771-MMD-WGC Document 11 Filed 06/08/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3
       DAVID CULLEN THIESSEN,                               Case No. 3:19-cv-00771-MMD-WGC
4
                                           Plaintiff,                   ORDER
5             v.

6      ROBERT W. ROBISON et al.,

7                                     Defendants.

8
             This action is a counseled civil rights complaint filed pursuant to 42 U.S.C. § 1983
9
      by a state prisoner. Plaintiff paid the full filing fee in this matter. (ECF No. 1). The Court
10
      entered a screening order on January 8, 2020. (ECF No. 5). The screening order
11
      imposed a 90-day stay and the Court entered a subsequent order in which the parties
12
      were assigned to mediation by a court-appointed mediator. (ECF Nos. 5, 7). The Office
13
      of the Attorney General has filed a status report indicating that settlement has not been
14
      reached and informing the Court of its intent to proceed with this action. (ECF No. 10).
15
             IT IS THEREFORE ORDERED that:
16
             1.     The Clerk of the Court shall electronically SERVE a copy of this order and
17
      a copy of Plaintiff’s complaint (ECF No. 1) on the Office of the Attorney General of the
18
      State of Nevada, by adding the Attorney General of the State of Nevada to the docket
19
      sheet. This does not indicate acceptance of service.
20
             2.     Service must be perfected within ninety (90) days from the date of this order
21
      pursuant to Fed. R. Civ. P. 4(m).
22
             3.     Subject to the findings of the screening order (ECF No. 5), within twenty-
23
      one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
24
      notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
25
      accepts service; (b) the names of the defendants for whom it does not accept service,
26
      and (c) the names of the defendants for whom it is filing the last-known-address
27

28                                                      1
     Case 3:19-cv-00771-MMD-WGC Document 11 Filed 06/08/20 Page 2 of 3



1     information under seal. As to any of the named defendants for whom the Attorney

2     General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

3     the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

4     information. If the last known address of the defendant(s) is a post office box, the Attorney

5     General's Office shall attempt to obtain and provide the last known physical address(es).

6            4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

7     shall file a motion identifying the unserved defendant(s), requesting issuance of a

8     summons, and specifying a full name and address for the defendant(s).                For the

9     defendant(s) as to which the Attorney General has not provided last-known-address

10    information, Plaintiff shall provide the full name and address for the defendant(s).

11           5.     If the Attorney General accepts service of process for any named

12    defendant(s), such defendant(s) shall file and serve an answer or other response to the

13    complaint (ECF No. 1) within sixty (60) days from the date of this order.

14           6.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

15    been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

16    document submitted for consideration by the Court. Plaintiff shall include with the original

17    document submitted for filing a certificate stating the date that a true and correct copy of

18    the document was mailed or electronically filed to the defendants or counsel for the

19    defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

20    to the individual attorney named in the notice of appearance, at the physical or electronic

21    address stated therein. The Court may disregard any document received by a district

22    judge or magistrate judge which has not been filed with the Clerk of the Court, and any

23    document received by a district judge, magistrate judge, or the Clerk of the Court which

24    fails to include a certificate showing proper service.

25    ///

26    ///

27    ///

28                                                  2
     Case 3:19-cv-00771-MMD-WGC Document 11 Filed 06/08/20 Page 3 of 3



1          7.    This case is no longer stayed.

2
                       8th day of June 2020.
           DATED THIS ___
3

4
                                            UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            3
